Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141719 & (41)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  COUNTY OF WASHTENAW,                                                                                    Brian K. Zahra,
           Respondent,                                                                                               Justices
  and
  WASHTENAW COUNTY TREASURER,
          Respondent-Appellant,
  v                                                                SC: 141719
                                                                   COA: 286874
                                                                   MERC: 04-000162
  AFSCME COUNCIL 25,
           Charging Party-Appellee.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the July 29, 2010 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
         0228                                                                 Clerk